State of New York                                           MEMORANDUM
Court of Appeals                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 50 SSM 8
 The People &c.,
         Respondent,
      v.
 Nathaniel Mabry,
         Appellant.




 Submitted by Denise M. Fabiano, for appellant.
 Submitted by Aurora A. Alvarez-Calderon, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be reversed and the case remitted to

 Supreme Court for further proceedings in accordance with this memorandum.
                                         -1-
                                          -2-                                 SSM No. 8

      The People failed to establish that the warrantless search of defendant’s backpack

was a valid search incident to arrest (see People v Jimenez, 22 NY3d 717, 721-722 [2014]).

The record does not contain evidence supporting a determination that the backpack was in

defendant’s “immediate control or ‘grabbable area’” (People v Gokey, 60 NY2d 309, 312

[1983]; see People v Wheeler, 2 NY3d 370, 373 [2004]). There is a lack of testimony in

the record indicating where the bag was in relation to defendant immediately prior to the

search. Because Supreme Court denied defendant’s suppression motion without reaching

the People’s alternative argument raised in opposition, we remit the matter to Supreme

Court (see People v Garcia, 20 NY3d 317, 324 [2012]; People v LaFontaine, 92 NY2d

470, 476 [1998]; People v Turriago, 90 NY2d 77, 87 [1997]).




On review of submissions pursuant to section 500.11 of the Rules, order reversed and
case remitted to Supreme Court, Queens County, for further proceedings in accordance
with the memorandum herein. Chief Judge DiFiore and Judges Rivera, Stein, Fahey,
Garcia and Wilson concur.

Decided May 27, 2021




                                          -2-